PER CURIAM.
Affirmed. Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively to the 1999 plea in this case. Hernandez v. State, — So.3d - (Fla.2012). The post-conviction motion was untimely, and appellant was not entitled to relief. In addition, the motion was insufficient as it failed to allege that appellant was in the country lawfully and removable based solely on the plea in this case. See Rosas v. State, 991 So.2d 1003 (Fla. 4th DCA 2008); Forrest v. State, 988 So.2d 38 (Fla. 4th DCA 2008).
POLEN, STEVENSON and GROSS, JJ., concur.